


Exhibit 10.49


GENERAL RELEASE


THIS GENERAL RELEASE (hereinafter "Release") is made and entered into by and
between MICHEAL W. COBLE (“Employee”) and OUTBACK STEAKHOUSE INTERNATIONAL, INC.
(“Employer”). Employee's employment with Employer has ended, and his last day of
employment is October 31, 2011. The parties desire to settle any and all
disputes between them on terms that are mutually agreeable. Accordingly, in
consideration of the mutual promises set forth below, Employer and Employee
agree as follows:


1.
Employer will provide Employee with good and valuable consideration as specified
in the Separation Agreement by and between Employee and Employer (the
“Separation Agreement”) in return for Employee's execution of this Release,
which is intended to fully and finally resolve any and all matters between
Employer and Employee, whether actual or potential, on terms that are mutually
agreeable.



2.
By entering into this Release, Employer does not admit any underlying liability
to Employee. Neither Employer nor Employee is entering this Release because of
any wrongful acts of any kind.



3.
Employee promises and obligates himself to perform the following covenants under
this Release:



(a)
Acting for himself, his heirs, personal representatives, administrators, and in
his capacity as the agent of any corporate entity in which he has an ownership
interest, and anyone claiming by or through him or them, Employee
unconditionally and irrevocably releases, acquits and discharges Employer and
its Releasees from any and all Claims (as defined below) that Employee (or any
person or entity claiming through Employee) may have against Employer or its
Releasees as of the date of this Release.



(i)
The phrases “Employer” or “Employer and its Releasees” shall mean Outback
Steakhouse International, Inc,. and all of its parents, subsidiaries and
affiliates, including but not limited to OSI Restaurant Partners, LLC, OSI
International, Inc., Outback Steakhouse International, L.P., OS Restaurant
Services, Inc. and Outback Steakhouse of Florida, LLC, and all of the past and
present directors, officers, partners, shareholders, members, managers,
supervisors, employees, representatives, successors, assigns, subsidiaries,
parents, and insurers of each of them



(ii)
The term “Claims” shall include lawsuits, causes of action, liabilities, losses,
damages, debts, demands, controversies, agreements, duties, obligations,
promises and rights of every kind. The term “Claims” shall include Claims
arising from any source, including but not limited to contracts, statutes,
regulations, ordinances, codes, or the common law, including claims arising
under the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq., as amended), the
Americans with Disabilities Act of 1990 (42 U.S.C. § 12101 et seq., as amended),
the Family Medical Leave Act of

















Page 1 of 6     Employee Initials: _/s/ MWC_





--------------------------------------------------------------------------------




1993 (29 U.S.C. § 2601, et seq., as amended), the Fair Labor Standards Act of
1938 (29 U.S.C. 201 et seq., as amended), the Employee Retirement Income
Security Act of 1974 (ERISA) (29 U.S.C. § 1001 et seq., as amended), 42 U.S.C. §
1981, the Age Discrimination in Employment Act of 1967 (as amended), the
continuation coverage provisions of the Omnibus Budget Reconciliation Act of
1986 (29 U.S.C. § 623 et seq., as amended), the Florida Civil Rights Act of 1992
(Ch. 760.01 et seq., Florida Statutes, as amended), the New York State Human
Rights Law (N.Y. Exec. Law § 290 et. seq.,) and all other federal, state, and
local laws dealing with discrimination, retaliation, wages, leave, benefits, or
workplace policies, as well as claims for unpaid wages, unpaid commissions,
breach of contract, wrongful termination, retaliation, intentional infliction of
emotional distress, negligent hiring, invasion of privacy, defamation, slander,
assault, battery, or any other tort arising out of or connected in any way to
the employment relationship. The term “Claims” shall include injuries or damage
of any nature, regardless of whether such injuries or damage arise from
accident, illness, occupational disease, negligence, intentional act, or some
other origin. The term “Claims” specifically includes third-party claims for
indemnity or contribution against Employer or its Releasees. The term “Claims”
shall be construed to include any and all Claims meeting the definitions in this
subparagraph without regard to whether those Claims are asserted or unasserted,
known or unknown, ripe or unripe, direct or indirect, conditional or
unconditional.


(b)
Employee waives and relinquishes any rights that Employee may have to claim
reimbursement from Employer and its Releasees for attorney's fees, litigation
costs or expenses that Employee may have incurred in the course of obtaining
legal advice on any matter related to Employer, except as otherwise expressly
provided for herein.



(c)
Employee waives and disclaims any right to any damages, compensation, or other
personal relief that may be recovered at any time after the execution of this
Release as a result of any proceeding arising out of or related to the
employment relationship that is brought under the jurisdiction or authority of
the Equal Employment Opportunity Commission ("EEOC"), the Florida Commission on
Human Relations, the New York Division of Human Rights, the U.S. Department of
Labor, or any other local, state, or federal court or agency. If any such agency
or court assumes jurisdiction of or files any complaint, charge, or proceeding
against Employer or its Releasees, Employee shall request such agency or court
to dismiss or withdraw from the matter.



(d)
Employee agrees that he will preserve the confidentiality of this Release and
not discuss or disclose its existence, substance, or contents to anyone other
than his spouse, attorney, accountant, or tax advisors, except as compelled or
authorized by law. Employee further agrees that he will not at any time,
disclose, use, or communicate to any person or entity, whether directly or
indirectly, any Confidential













Page 2 of 6     Employee Initials: _/s/ MWC_



--------------------------------------------------------------------------------




Information obtained by the Employee during the term of Employee's employment
with Employer, unless (i) such disclosure or communication is compelled by law,
or (ii) Employee has received specific written authorization in advance from
Employer prior to the disclosure, use, or communication. Confidential
Information shall mean any information regarding, affecting, or relating to the
clients, operations, or business of Employer that is treated as confidential by
Employer and that is not generally known by or otherwise available to third
parties.


(e)
Employee agrees that he will not disparage Employer or its Releasees in any way
to any person or entity. Notwithstanding this provision, in the unlikely event
that Employee is subpoenaed as part of a government entity's investigation of
Employer, Employee may provide truthful information about his employment to the
government entity without violating this Release.    



(f)
Employee agrees that he will assist Employer and its Releasees with respect to
any legal disputes against Employer and its Releasees that are currently pending
or that may be filed in the future. Such assistance shall include, but not be
limited to, Employee making himself available to Employer's legal counsel to
discuss any issue referenced above, Employee making himself available for
deposition, and Employee making himself available to appear as a witness in any
legal proceeding.



(g)
Employee shall comply with all other terms of this Release as provided for
herein.



4.
As consideration for the promises made by Employee in this Release, Employer
promises and obligates itself to pat to the Employee the severance provided for
in the Separation Agreement.



5.
Employee shall have a period of twenty-one calendar days (the “Consideration
Period”) from the date he is presented with this Release to consider the
Release's terms and consequences before executing the Release. Employee is not
required to let the full Consideration Period elapse before executing the
Release; rather, the Release may be executed on any date within the
Consideration Period.



6.
Employee and Employer agree that Employee may revoke the Release for any reason
at any time during the seven calendar days immediately following Employee's
execution of the Release (the “Revocation Period"). To revoke this Release,
Employee must cause written notice of his intent to revoke this Release to be
delivered to Joseph J. Kadow at Employer's home office, 2202 N. Westshore
Boulevard, 5th Floor, Tampa, FL 33607 within the Revocation Period. This Release
shall not become effective or enforceable until the Revocation Period has
expired without such notice having been delivered to Employer in the specified
manner. Employer will not disburse any payment described in the Separation
Agreement until the Revocation Period has expired.



7.
Employee agrees that each of the following statements is truthful and accurate:



(a)
Employee is of sound mind and body.











Page 3 of 6     Employee Initials: _/s/ MWC_





--------------------------------------------------------------------------------






(b)
Employee has sufficient education and experience to make choices for himself
that may affect his legal rights.



(c)
Employee has full legal capacity to make decisions for himself;



(d)
Employee is aware that this Release has significant legal consequences.



(e)
Employee has been advised to consider consulting with an attorney of his choice
prior to signing this Release.



(f)
Employee has decided to sign this Release of his own free will, and his decision
to sign this Release has not been unduly influenced or controlled by any mental
or emotional impairment or condition.



(g)
Employee is not executing this Release because of any duress or coercion imposed
on him by anyone.        



8.
Employee represents that he has not sold, transferred, or assigned to a third
party any claims that he may have against Employer and its Releasees. Employee
represents that any claims that he may have against Employer and its Releasees
are unencumbered and otherwise within his power to dispose of. Employee
represents that he does not have any pending lawsuits, claims, or actions
against Employer and its Releasees, or that if he does, he has fully disclosed
such lawsuits, claims, or actions to Employer prior to executing this Release.
Employee further represents that he has not suffered any injuries, illnesses, or
accidents in the course of his employment other than those he has previously
disclosed to Employer, and that any previously disclosed injuries, illnesses, or
accidents are included within the scope of the claims settled by this Release.
Employee acknowledges that he has not compromised any claim for unpaid wages
under the Fair Labor Standards Act as he has received full compensation for all
hours worked and no other wages, overtime, compensation, benefits, or other
amounts are due and owing.



9.
Any and all prior understandings or agreements between Employee and Employer
with respect to the subject matter of this Release are merged into this Release,
which, along with the Separation Agreements and the agreements referenced
therein, fully and completely expresses the entire agreement and understanding
of the parties with respect to the subject matter hereof. Notwithstanding this
provision, this Release shall not in any way diminish any obligation, duty or
undertaking owed by the Employee to Employer because of any other contract or
agreement or law, including, but not limited to, Employee's Noncompetition,
Nondisclosure, Nonsolicitation, and Nonpiracy agreements contained in Employee's
Employment Agreement. The rights and releases given to Employer in this Release
will be in addition to, and not in place of, any and all other rights held by
Employer by virtue of any other contract, agreement or undertaking, and to that
extent, the obligations of the Employee survive the execution of this Release.



10.
This Release cannot be orally amended, modified, or changed. No change,
amendment, or modification to the terms of this Release shall be valid unless
such change,







Page 4 of 6     Employee Initials: _/s/ MWC_



--------------------------------------------------------------------------------




amendment, or modification is memorialized in a written agreement between the
parties that expressly references this Release and identifies the provisions
herein that are to be changed, amended, or modified. Such change, amendment, or
modification must be signed by Employee and by duly authorized officers or
representatives of Employer.


11.
This Release is made and entered into in the state of Florida, and shall in all
respects be interpreted, enforced and governed under the laws of Florida. In the
event of a breach of this Release by either party, the other party shall be
entitled to seek enforcement of this Release exclusively before a state or
federal court of competent jurisdiction located in Hillsborough County, Florida,
and the state and federal courts located in Hillsborough County, Florida shall
be deemed to have exclusive jurisdiction and venue over any litigation related
to or arising from this Release. This Release shall not be construed to waive
any right of removal that may apply to any action filed in state court by either
party to this Release.



12.
At the conclusion of any litigation or dispute arising out of or related to this
Release, the prevailing party may recover, in addition to damages, the costs and
fees (including attorney's fees, paralegal fees, and expert fees) reasonably
incurred in connection with the litigation or dispute.



13.
The language of all parts of this Release shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against any of the
parties. As used in this Release, the singular or plural shall be deemed to
include the other whenever the context so indicates or requires.



14.
Should any provision of this Release be declared or be determined by any court
to be illegal or invalid, the remaining parts, terms or provisions shall remain
valid unless declared otherwise by the court. Any part, term or provision which
is determined to be illegal or invalid shall be deemed not to be a part of this
Release.



15.
The parties agree that a true copy of this Release may be used in any legal
proceeding in place of the original and that any such true copy shall have the
same effect as the original.





PLEASE READ CAREFULLY. THIS GENERAL RELEASE INCLUDES
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.




 
 
 
 
 
 
 
Executed at
Atlanta, GA
this
10th
day of
November,
2011.
 
place
 
date
 
month





 
 
 
 
 
 
 
 
 
 
/s/ Heather Brown
 
 
 
 
/s/ Michael W. Coble
 
 
 
WITNESS
 
 
 
 
MICHAEL W. COBLE
 
 















Page 5 of 6     Employee Initials: _/s/ MWC_





--------------------------------------------------------------------------------










 
 
 
 
 
 
 
Executed at
Tampa, FL
this
14th
day of
November,
2011.
 
 
 
 
 
 





 
 
 
 
 
EMPLOYER
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Kelly Lefferts
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
WITNESS
 
 
 
 
Joseph J. Kadow
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
Executive Vice President
 
 





































































Page 6 of 6     Employee Initials: _/s/ MWC_











